MEMORANDUM **
Ameen Abdul-Jillil appeals from the 212-month sentence imposed after his guilty-plea conviction for one count of conspiracy in relation to cocaine and cocaine base trafficking in violation of 21 U.S.C. §§ 846 and 841, and five counts of money laundering in violation of 18 U.S.C. § 1956.
A review of the record indicates that Abdul-Jillil knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement. We therefore enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.